DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 06/27/2022.
Applicant’s amendments filed on 06/27/2022 have been fully considered and reviewed by the examiner. The amendments to the Drawing and Specification are accepted. The examiner notes the amendment of claims 1-18.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda Mitsuru (cited in IDS of 03/31/2021, hereinafter Kaneda) in view of Morishita et al. (US Patent No. 6,614,087, hereinafter Morishita) (the reference US 2002/0022352 by Ozeki et al. is presented as evidence, hereinafter Ozeki).
With respect to Claim 1, Kaneda discloses a method of fabricating an insulated gate bipolar transistor (e.g., a reverse conduction type insulated gate bipolar transistor (RC-IGBT)) (Kaneda, Figs. 3-6, 9-20, ¶0001, ¶0009-¶0011, ¶0013-¶0028, ¶0038-¶0049), the method comprising:
        implanting (Kaneda, Figs. 17-18, ¶0044, ¶0045) a specified concentration (e.g., the dose amount of hydrogen (H+) 14 is adjusted to invert the p-type region 9 into the n-type) of at least one of hydrogen ions (e.g., 14, H+) into a substrate (1) of the insulated gate bipolar transistor (e.g., RC-IGBT), from a back surface of the substrate (1), to form an n-type heavily doped layer (e.g., N+ type cathode region 10) of a reverse diode (e.g., the reflux diode forming region 16) of the insulated gate bipolar transistor (e.g., the reverse conducting IGBT) (Kaneda, Fig. 20, ¶0047).
Further, Kaneda does not specifically disclose that the specified concentration of the at least one of hydrogen ions, arsenic ions and nitrogen ions facilitates a reverse recovery time of the reverse diode that is less than a reverse recovery time of a reverse diode formed from a substrate implanted with phosphorous ions.
However, Morishita teaches forming a semiconductor device (e.g., diode) (Morishita, Figs. 1A-1B, 2, 4, 7, Col. 1, lines 6-8; Col. 2, lines 49-67; Col. 3, lines 36-63; Col. 4, lines 50-67; Col. 5, lines 1-67; Col. 6, lines 1-16; lines 66-67; Col. 7, lines 1-4) with improved reverse recovery operation characteristics by controlling the impurity concentration in a semiconductor layer of the semiconductor device. The semiconductor device of Morishita comprises n+ layer (e.g., a cathode layer 103 of a diode) (Morishita, Figs. 1A-1B, 2, 4, 7, Col. 5, lines 54-67; Col. 6, lines 1-16) including phosphorus or arsenic that is applied to the semiconductor substrate by ion implantation and diffused to a given depth that defines an impurity concentration gradient in the n+ layer (103), wherein the voltage oscillations (Morishita, Fig. 4, Col. 5, lines 41-47) in reverse recovery operation decrease as the impurity concentration gradient becomes smaller, and reverse recovery loss (Morishita, Fig. 7, Col. 6, lines 54-67; Col. 7, lines 1-4) is suppressed with reducing the impurity concentration in the n+ type (103).
Further, it is known in the art (e.g., as evidence by Ozeki, ¶0041) that a diffusion coefficient of arsenic (As) is smaller than that of phosphorous (P) used as n-type impurity in ion implantation.
Thus, a person of ordinary skill in the art would recognize that by using arsenic (As) (or other impurities having smaller diffusion coefficient) instead of phosphorous (P) as n-type impurity in ion implantation, the diffusion depth of arsenic would be smaller than that of phosphorous (P), and a smaller impurity concentration gradient would be achieved with reduced value of the impurity concentration of arsenic.
The prior art well recognizes that the impurity concentration gradient and the impurity concentration in the n+ cathode layer are critical in achieving suppressed reverse recovery loss and decreased voltage oscillations in reverse recovery operation (e.g., Morishita, Figs. 4, 7, Col. 5, lines 41-47; Col. 6, lines 54-67; Col. 7, lines 1-4).   Thus, the impurity concentration gradient and the impurity concentration in the n+ cathode layer are art-recognized result-affecting variables/parameters. According to well established patent law precedent (see, M.P.E.P. § 2144.05), therefore, it would have been obvious to optimize (for example by routine experimentation) the impurity concentration gradient and the impurity concentration in the n+ cathode layer to achieve suppressed reverse recovery loss and decreased voltage oscillations in reverse recovery operation of the diode semiconductor device.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kaneda by optimizing the impurity concentration gradient and the impurity concentration in the n+ cathode layer as taught by Morishita to have the method, wherein the specified concentration of the at least one of hydrogen ions, arsenic ions and nitrogen ions facilitates a reverse recovery time of the reverse diode that is less than a reverse recovery time of a reverse diode formed from a substrate implanted with phosphorous ions in order to provide improved semiconductor devise having improved reverse recovery operation characteristics and reduced leakage current (Morishita, Col. 1, lines 6-8; Col. 2, lines 49-67; Col. 3, lines 36-63; Col. 5, lines 41-47; Col. 6, lines 66-67; Col. 7, lines 1-4).
Regarding Claim 4, Kaneda in view of Morishita discloses the method of fabricating the insulated gate bipolar transistor according to claim 1. Further, Kaneda discloses the method, wherein before the implanting the at least one of hydrogen ions into the substrate (1) from a back surface of the substrate to form the n-type heavily doped layer (e.g., N+ type cathode region 10) of the reverse diode, the method further comprises: disposing a mask (13) (Kaneda, Figs. 17-18, ¶0044, ¶0045) on the back surface of the substrate (1), wherein the mask comprises a blocking region (e.g., covering the IGBT region 15) and a transmission region (e.g., corresponding to the free wheeling diode forming region 16), the blocking region is arranged to block at least one of hydrogen ions from being implanted into the substrate (1), and the transmission region is arranged to allow at least one of hydrogen ions to pass through to implant the substrate (1).
Regarding Claim 10, Kaneda in view of Morishita discloses an insulated gate bipolar transistor (e.g., the reverse conducting IGBT) (Kaneda, Fig. 20, ¶0047) fabricated by the method according to claim 1.
Regarding Claim 15, Kaneda in view of Morishita discloses the insulated gate bipolar transistor according to claim 10. Further, Kaneda discloses the insulated gate bipolar transistor (Kaneda, Figs. 17-20, ¶0044, ¶0045), wherein before the implanting the at least one of hydrogen ions into the substrate (1) from a back surface of the substrate to form the n-type heavily doped layer (e.g., N+ type cathode region 10) of the reverse diode, the method of fabricating the insulated gate bipolar transistor further comprises: disposing a mask (13) (Kaneda, Figs. 17-18, ¶0044, ¶0045) on the back surface of the substrate (1), wherein the mask comprises a blocking region (e.g., covering the IGBT region 15) and a transmission region (e.g., corresponding to the free wheeling diode forming region 16), the blocking region is arranged to block at least one of hydrogen ions implanted into the substrate (1), and the transmission region is arranged to allow at least one of hydrogen ions to pass through to implant the substrate (1).
Claims 2, 9, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Morishita (US Patent No. 6,614,087) as applied to claim 1 (claim 10), and further in view of Yoshimura (US 2020/0194562).
Regarding Claim 2, Kaneda in view of Morishita discloses the method of fabricating the insulated gate bipolar transistor according to claim 1. Further, Kaneda discloses the method, wherein after implanting the at least one of hydrogen ions (e.g., H+) into the substrate (1) from the back surface of the substrate to form the n-type heavily doped layer (e.g., N+ - type cathode region 10) of the reverse diode, the method further comprises: forming crystal defects (51) in the N+ - type cathode region (10) of the reverse diode, but does not specifically disclose annealing the n-type heavily doped layer of the reverse diode to form a recombination center in the n-type heavily doped layer of the reverse diode.
However, Yoshimura teaches a method of fabricating an IGBT device (Yoshimura, Figs. 1A-1B, 4, 8A, 9A, 13-14, ¶0008, ¶0062-¶0069, ¶0075-¶0084, ¶0111, ¶0115-¶0123, ¶0165-¶0238) including a transistor portion (70) and free wheel diode (FWD, 80) portion, wherein annealing the hydrogen donor regions (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0079, ¶0082, ¶0115, ¶0120, ¶0230, ¶0236, ¶0238) formed by implanting the hydrogen ions though the bottom surface (23) of the substrate in the diode portion (80) results in forming of complex defect (e.g., 19-2) that function as recombination centers (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0082-¶0084) to recombine carrier, and the carrier lifetime is controlled by the defects generated by hydrogen ion implantation;  specifically, the method comprises (Yoshimura, Figs. 13-14, ¶0268-¶0271) implanting hydrogen ions from the bottom surface (23) of the substrate (10), and annealing at a temperature of about 360 C for about 1 hour so as to form a recombination center (e.g., crystalline defects 19-2) in the reverse conduction diode region (80), and by adjusting the position of the hydrogen implantation, it is possible to adjust the peak position of the crystalline defects (Yoshimura, Figs. 13-14, ¶0271).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Kaneda/Morishita by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of the substrate to form complex defect that function as recombination centers as taught by Yoshimura, wherein the position of the hydrogen implantation is adjusted to adjust the peak position of the crystalline defects in the cathode region of Kaneda to have the method that further comprises: annealing the n-type heavily doped layer of the reverse diode to form a recombination center in the n-type heavily doped layer of the reverse diode in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation, and thus to obtain semiconductor device with improved performance characteristics (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238).
Regarding Claim 9, Kaneda in view of Morishita and Yoshimura discloses the method of fabricating the insulated gate bipolar transistor according to claim 2. Further, Kaneda does not specifically disclose the method, wherein the annealing includes laser annealing. However, Yoshimura discloses the method, characterized in that the annealing step adopts laser annealing (e.g., laser annealing the bottom surface 23 after the ion implantation of hydrogen into the bottom surface 23) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0242).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of Kaneda/Morishita/Yoshimura by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of the substrate as taught by Yoshimura to have the method, wherein the annealing includes laser annealing in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation, and thus to obtain semiconductor device with improved performance characteristics (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238, ¶0242).
Regarding Claim 13, Kaneda in view of Morishita discloses the insulated gate bipolar transistor according to claim 10. Further, Kaneda discloses the insulated gate bipolar transistor, wherein after implanting the at least one of hydrogen ions (e.g., H+) into the substrate (1) from the back surface of the substrate to form the n-type heavily doped layer (e.g., N+ - type cathode region 10) of the reverse diode, the method of fabricating the insulated gate bipolar transistor further comprises forming crystal defects (51) in the N+ - type cathode region (10) of the reverse diode, but does not specifically disclose annealing the n-type heavily doped layer of the reverse diode to form a recombination center in the n-type heavily doped layer of the reverse diode.
However, Yoshimura teaches a method of fabricating an IGBT device (Yoshimura, Figs. 1A-1B, 4, 8A, 9A, 13-14, ¶0008, ¶0062-¶0069, ¶0075-¶0084, ¶0111, ¶0115-¶0123, ¶0165-¶0238) including a transistor portion (70) and free wheel diode (FWD, 80) portion, wherein annealing the hydrogen donor regions (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0079, ¶0082, ¶0115, ¶0120, ¶0230, ¶0236, ¶0238) formed by implanting the hydrogen ions though the bottom surface (23) of the substrate in the diode portion (80) results in forming of complex defect (e.g., 19-2) that function as recombination centers (Yoshimura, Figs. 1A-1B, 4, 9A, ¶0082-¶0084) to recombine carrier, and the carrier lifetime is controlled by the defects generated by hydrogen ion implantation;  specifically, the method comprises (Yoshimura, Figs. 13-14, ¶0268-¶0271) implanting hydrogen ions from the bottom surface (23) of the substrate (10), and annealing at a temperature of about 360 C for about 1 hour so as to form a recombination center (e.g., crystalline defects 19-2) in the reverse conduction diode region (80), and by adjusting the position of the hydrogen implantation, it is possible to adjust the peak position of the crystalline defects (Yoshimura, Figs. 13-14, ¶0271).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda/Morishita by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of the substrate to form complex defect that function as recombination centers as taught by Yoshimura, wherein the position of the hydrogen implantation is adjusted to adjust the peak position of the crystalline defects in the cathode region of Kaneda to have annealing the n-type heavily doped layer of the reverse diode to form a recombination center in the n-type heavily doped layer of the reverse diode in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation, and thus to obtain semiconductor device with improved performance characteristics (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238).
Regarding Claim 18, Kaneda in view of Morishita and Yoshimura discloses the insulated gate bipolar transistor according to claim 13. Further, Kaneda does not specifically disclose the insulated gate bipolar transistor, wherein the annealing includes laser annealing. However, Yoshimura discloses the method, characterized in that the annealing step adopts laser annealing (e.g., laser annealing the bottom surface 23 after the ion implantation of hydrogen into the bottom surface 23) (Yoshimura, Figs. 8A, 9A, 13-14, ¶0235, ¶0242).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda/Morishita/Yoshimura by annealing the substrate including hydrogen donor regions formed by implanting the hydrogen ions though the bottom surface of the substrate as taught by Yoshimura to have the insulated gate bipolar transistor, wherein the annealing includes laser annealing in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation, and thus to obtain semiconductor device with improved performance characteristics (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238, ¶0242).
Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Morishita (US Patent No. 6,614,087) and Yoshimura (US 2020/0194562) as applied to claim 2 (claim 13), and further in view of Onozawa (US 2015/0311279).
Regarding Claim 3, Kaneda in view of Morishita and Yoshimura discloses the method of fabricating the insulated gate bipolar transistor according to claim 2. Further, Kaneda does not specifically disclose the method, wherein the annealing includes furnace tube annealing, an annealing temperature is in a range of 200-400 degrees Celsius, and an annealing time is in a range of 1-5 hours.
However, Yoshimura teaches the annealing step to anneal the substrate after hydrogen implantation at the annealing temperature of 370º C (Yoshimura, Figs. 9A, 13-14, ¶0268-¶0270) that is in a range of 200-400 degrees Celsius, and the annealing time of 5 hours that is in a range of 1-5 hours. Further, Onozawa teaches annealing the substrate after ion implantation step including hydrogen implantation (14) (Onozawa, Figs. 29C, ¶0073-¶0074) and n-type impurities implantation (13), wherein furnace annealing (e.g., rapid thermal annealing, RTA) is performed, for example, at a temperature of 350 º C for about 1 hour to form n+ - type cathode layer (4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of fabricating the insulated gate bipolar transistor of Kaneda/Morishita/Yoshimura by annealing the substrate at specific temperature and time after ion implantation step including hydrogen implantation as taught by Yoshimura, wherein the annealing includes furnace annealing (e.g., rapid thermal annealing, RTA) as taught by Onozawa to have the method, wherein the annealing includes furnace tube annealing, an annealing temperature is in a range of 200-400 degrees Celsius, and an annealing time is in a range of 1-5 hours in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation; and to control carrier lifetime without increasing the leak current and contaminating the manufacturing line (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238, ¶0242; Onozawa, ¶0012, ¶0072-¶0074).
Regarding Claim 14, Kaneda in view of Morishita and Yoshimura discloses the insulated gate bipolar transistor according to claim 13. Further, Kaneda does not specifically disclose the insulated gate bipolar transistor, wherein the annealing includes furnace tube annealing, an annealing temperature is in a range of 200-400 degrees Celsius, and an annealing time is in a range of 1-5 hours.
However, Yoshimura teaches the annealing step to anneal the substrate after hydrogen implantation at the annealing temperature of 370º C (Yoshimura, Figs. 9A, 13-14, ¶0268-¶0270) that is in a range of 200-400 degrees Celsius, and the annealing time of 5 hours that is in a range of 1-5 hours. Further, Onozawa teaches annealing the substrate after ion implantation step including hydrogen implantation (14) (Onozawa, Figs. 29C, ¶0073-¶0074) and n-type impurities implantation (13), wherein furnace annealing (e.g., rapid thermal annealing, RTA) is performed, for example, at a temperature of 350 º C for about 1 hour to form n+ - type cathode layer (4).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda/Morishita/Yoshimura by annealing the substrate at specific temperature and time after ion implantation step including hydrogen implantation as taught by Yoshimura wherein the annealing includes furnace annealing (e.g., rapid thermal annealing, RTA) as taught by Onozawa to have the insulated gate bipolar transistor, wherein the annealing includes furnace tube annealing, an annealing temperature is in a range of 200-400 degrees Celsius, and an annealing time is in a range of 1-5 hours in order to control the carrier lifetime and the carrier mobility by forming the defects generated by hydrogen ion implantation; and to control carrier lifetime without increasing the leak current and contaminating the manufacturing line (Yoshimura, ¶0008, ¶0079, ¶0082, ¶0084, ¶0111, ¶0123, ¶0165, ¶0238, ¶0242; Onozawa, ¶0012, ¶0072-¶0074).
Claims 5, 8, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Morishita (US Patent No. 6,614,087) as applied to claim 4, and further in view of Matthias et al. (US 2011/0147880, hereinafter Matthias) and Yoshimura (US 2020/0194562).
Regarding Claims 5 and 8, Kaneda in view of Morishita discloses the method of fabricating the insulated gate bipolar transistor according to claim 4. Further, Kaneda does not specifically disclose the method, wherein the mask comprises polyimide material (as claimed in claim 5); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 8). However, Matthias teaches the method using the shadow mask (Matthias, Fig. 4, ¶0029, ¶0030, ¶0032) comprised of a metal or a polymer material including a polyimide which is provided as a resist, wherein the shadow mask (40) is used as a protection during ion implantation of hydrogen ions to form a lifetime control region in specific regions of the device and to prevent forming the lifetime control region in other regions of the device to improve electrical characteristics of the power semiconductor device in blocking, switching and the conducting state.
Further, Yoshimura teaches using photoresist mask (110) (Yoshimura, Figs. 16-17, c) having a specific thickness to sufficiently shield the region of the substrate form the hydrogen ions; and the thickness of the mask depends on the depth to which the protons are implanted into the semiconductor substrate (10); for example, in a case where the proton depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of fabricating the insulated gate bipolar transistor of Kaneda/Morishita by forming a mask for the hydrogen implantation including a polymer material as a resist as taught by Matthias, wherein the polymer mask has a specific thickness depending on the depth of the implanted hydrogen ions into the substrate as taught by Yoshimura to have the method, wherein the mask comprises polyimide material (as claimed in claim 5); wherein a thickness of the mask is in a range of 2-100 microns in order to sufficiently shield the region of the substrate form the hydrogen ions; and thus to improve electrical characteristics of the power semiconductor device (Matthias, ¶0029, ¶0030, ¶0032; Yoshimura, ¶0275, ¶0280-¶0283).
Regarding Claims 16 and 17, Kaneda discloses the insulated gate bipolar transistor according to claim 15. Further, Kaneda does not specifically disclose the insulated gate bipolar transistor, wherein the mask comprises at least one of polyimide material, aluminum material, and silicon nitride material (as claimed in claim 16); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 17). However, Matthias teaches the method using the shadow mask (Matthias, Fig. 4, ¶0029, ¶0030, ¶0032) comprised of a metal or a polymer material including a polyimide which is provided as a resist, wherein the shadow mask (40) is used as a protection during ion implantation of hydrogen ions to form a lifetime control region in specific regions of the device and to prevent forming the lifetime control region in other regions of the device to improve electrical characteristics of the power semiconductor device in blocking, switching and the conducting state.
Further, Yoshimura teaches using photoresist mask (110) (Yoshimura, Figs. 16-17, ¶0275-¶0283) having a specific thickness to sufficiently shield the region of the substrate form the hydrogen ions; and the thickness of the mask (110) depends on the depth to which the protons are implanted into the semiconductor substrate (10); for example, in a case where the proton depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the insulated gate bipolar transistor of Kaneda/Morishita by forming a mask for the hydrogen implantation including a polymer material as a resist as taught by Matthias, wherein the polymer mask has a specific thickness depending on the depth of the implanted hydrogen ions into the substrate as taught by Yoshimura to have the insulated gate bipolar transistor, wherein the mask comprises at least one of polyimide material (as claimed in claim 16); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 17) in order to sufficiently shield the region of the substrate from the hydrogen ions; and thus to improve electrical characteristics of the power semiconductor device (Matthias, ¶0029, ¶0030, ¶0032; Yoshimura, ¶0275, ¶0280-¶0283).
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Morishita (US Patent No. 6,614,087) as applied to claim 4, and further in view of Adamic, Jr. (US Patent No. 6,084,284, hereinafter Adamic) and Yoshimura (US 2020/0194562).
Regarding Claims 6 and 11, Kaneda in view of Morishita discloses the method of fabricating the insulated gate bipolar transistor according to claim 4. Further, Kaneda discloses that the mask is made of a metal material (e.g., the stainless steel mask 13) (Kaneda, Figs. 17-18, ¶0044, ¶0045), but does not specifically disclose the method, wherein the mask comprises aluminum material (as claimed in claim 6); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 11).
However, Adamic teaches using a mask (263) (Adamic, Fig. 2d, Col. 1, lines 3-17; Col. 12, lines 19-48) for ion implantation that includes a reflective metal material, for example an aluminum, such that the laser radiation is completely reflected by the metal mask in the regions protected from the doping.
Further, Yoshimura teaches using a mask (110) (Yoshimura, Figs. 16-17, ¶0275-¶0283) having a specific thickness to sufficiently shield the region of the substrate form the implanted ions; and the thickness of the mask (110) depends on the depth to which the ions are implanted into the semiconductor substrate (10); for example, in a case where the implantation depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of fabricating the insulated gate bipolar transistor of Kaneda/Morishita by forming a mask for the ion implantation including a reflective metal material as taught by Adamic, wherein the mask has a specific thickness depending on the depth of the implanted ions into the substrate as taught by Yoshimura to have the method, wherein the mask comprises aluminum material (as claimed in claim 6); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 11) in order to efficiently reflect laser radiation by the reflective metal mask in the regions protected from the doping and to sufficiently shield the region of the substrate from the hydrogen ions (Adamic, Col. 1, lines 3-17; Col. 12, lines 25-40; Yoshimura, ¶0275, ¶0280-¶0283).
Claims 7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014175517 to Kaneda in view of Morishita (US Patent No. 6,614,087) as applied to claim 4, and further in view of Koyama et al. (US 2010/0140658, hereinafter Koyama) and Yoshimura (US 2020/0194562).
Regarding Claims 7 and 12, Kaneda in view of Morishita discloses the method of fabricating the insulated gate bipolar transistor according to claim 4. Further, Kaneda does not specifically disclose the method, wherein the mask comprises silicon nitride material (as claimed in claim 7); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 12). However, Koyama teaches a method of forming a semiconductor device including IGBT and a diode (Koyama, Fig. 15B, ¶0015-¶0017, ¶0138-¶0144), wherein the impurities are implanted into the rear surface of the semiconductor substrate using a silicon nitride mask (41) (Koyama, Fig. 15B, ¶0140) that includes silicon nitride material, and the anneal treatment is performed to form N+ -type cathode layer (1b) adjacent to the P+-type collector layer (1a) such that misalignment of the collector layer and the cathode layer is restricted.
Further, Yoshimura teaches using a mask (110) (Yoshimura, Figs. 16-17, ¶0275-¶0283) having a specific thickness to sufficiently shield the region of the substrate form the implanted ions; and the thickness of the mask (110) depends on the depth to which the ions are implanted into the semiconductor substrate (10); for example, in a case where the implantation depth is 8 m, the thickness of the mask is equal to 33 m (Yoshimura, Figs. 16-17, ¶0275) which is in the claimed range of 2-100 microns.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the method of fabricating the insulated gate bipolar transistor of Kaneda/Morishita by forming a mask for the ion implantation including a specific material as taught by Koyama, wherein the mask has a specific thickness depending on the depth of the implanted ions into the substrate as taught by Yoshimura to have the method, wherein the mask comprises silicon nitride material (as claimed in claim 7); wherein a thickness of the mask is in a range of 2-100 microns (as claimed in claim 12) in order to provide improved fabrication method for a semiconductor device including IGBT and diode, wherein misalignment of the collector layer and the cathode layer is restricted; and to sufficiently shield the region of the substrate from the implanted ions (Koyama, ¶0015-¶0017, ¶0140; Yoshimura, ¶0275, ¶0280-¶0283).
Response to Arguments
Applicant's arguments filed 06/27/2022 have been fully considered but they are not persuasive.
Applicants argues that “Kaneda teaches a conventional approach where two separate implantation operations are required, which will inevitably lead to more unqualified products. In contrast, the fabrication method recited by amended claim 1 recites one implantation of a specified concentration of hydrogen, arsenic or nitrogen ions to both form the revere diode and control the reverse recovery characteristics of the revere diode” (page 19 of Applicants Remarks). In response, Examiner respectfully notes that claim 1 reciting “implanting a specified concentration of at least one of hydrogen, arsenic and nitrogen ions into a substrate” does not limit implantation process to “one implantation”, as asserted by Applicants. 
Note that the term “implanting” does not limit implantation process to a single implantation process, and the limitations “a specified concentration” do not limit a concentration to a single concentration because article “a” means “one or more” when the claim uses an open ended transition phrase. Further, the specification discloses implanting at least one of hydrogen, arsenic, and nitrogen ions into a substrate instead of phosphorous. However, specification does not specifically disclose a single implantation process of implanting at least one of hydrogen, arsenic, and nitrogen ions into a substrate.
Thus, Kaneda discloses “implanting a specified concentration of at least one of hydrogen, arsenic and nitrogen ions into a substrate of the insulated gate bipolar transistor”, as required by claim 1. Therefore, the above applicant’s arguments are not persuasive and the rejection of claim 1 using the prior art by Kaneda is sustained.
Regarding dependent claims 2-18 which depend on the independent Claim 1, the Examiner respectfully submits that the applicant’s arguments with respect to dependent claims are not persuasive for the above reasons, thus, the rejections of the dependent claims are sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891